Case 5:19-mr-00907-SMV Document1 Filed 07/30/19 Page 1 €ELED

UNITED STATES DISTRICT CO
LAS CRUCES, NEW MEX! gOY

 
 
  
 
 
  

AO 106 (Rev. 04/10) Application for a Search Warrant JUL 3 30 201 hw 2

UNITED STATES DISTRICT COURT MITCHELLR. B
for the CLERK OF cou rt

District of New Mexico

co AMR ADT

In the Matter of the Search of

(Briefly describe the property to be searched
r identify the person by name and address)

11 S Nicholas Rd, Malaga, New Mexico (Subject
Premises)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

= ee eee seen A attached on an meorporated herein.

located in the District of New Mexico , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B, attached and incorporated herein.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
ot evidence of a crime;
ow contraband, fruits of crime, or other items illegally possessed;
of property designed for use, intended for use, or used in committing a crime;
OC a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. 841 Possession with intent to distribute a controlled substance
18 U.S.C. 922(g)(1) Felon in possession of firearm

The application is based on these facts:
See Attachment C.

ot Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant ’s. Signature

TECEPHONICALLY SuSOANT Té Kevin Matthews, Task Force Officer - ATF
Printed and titl
Féo. 8 chit ko, 4 IOVAHA)Y 41X3) name and title
Sworn to befere-me-and signed im my presence.
Daie: 07/30/2019
Judge’s signature
City and state: LasCruces,NM / Stephan M. Vidmar, United States Magistrate Judge

Printed name and title
Case 5:19-mr-00907-SMV Document 1 Filed 07/30/19 Page 2 of 10

ATTACHMENT A

DESCRIPTION OF PROPERTY TO BE SEARCHED

The Premises
The premises (residence and all outbuildings)

11 S Nicholas Road
Malaga, New Mexico 88263

The Premises’ Physical Description

The premises to be searched is a single-family dwelling located at 11 S Nicholas Road, Eddy
County, Malaga, New Mexico. The residence is located to the south of Duarte Road at the dead
end of S Nicholas Road. The property faces north to south with the front door facing east. The
residence is tan in color with white window trim, green shutters, and an overhang with a tin roof,
and green trim covering the front door. Additionally, there is a brown outbuilding with white
trim attached to the south side of the premises.

To include all outbuildings, appurtenances, and vehicles on the property, including, but not
limited to, a white 2005 GMC Sierra with New Mexico license plate 756WFH, which is
registered to Raynaldo Soto Parraz.

 
Case 5:19-mr-00907-SMV Document 1 Filed 07/30/19 Page 3 of 10

 
Case 5:19-mr-00907-SMV Document 1 Filed 07/30/19 Page 4 of 10

ATTACHMENT B
ITEMS TO BE SEIZED

All evidence of violations of 18 U.S.C. §922(g)(1) and 21 U.S.C. §§ 841, including the following
items:

a. All evidence of violations of 18 U.S.C. §922(g)(1)- Felon in Possession of a Firearm or
Ammunition, to include rifles, shotguns, handguns, ammunition, and items related to the
possession of firearms.

b. Controlled substances, including methamphetamine; and drug paraphernalia and
packaging materials, including scales, plastic baggies, and tape.

c. Books, records, receipts, notes, ledgers, papers, and other items relating to the purchase,
possession, and use of firearms and other documents relating to transporting, ordering,
purchasing, manufacturing and/or distributing controlled substances, stored in any form,
including electronic form.

d. Articles of property tending to establish the identity of persons in control of premises,
vehicles, storage areas, containers being searched, including utility company receipts, rent
receipts, addressed envelopes, and keys.

e. Safes, combinations or key-lock strong boxes or other secure storage containers, suitcases,
locked containers, and hidden compartments that may contain evidence of 18 U.S.C.
§922(g)(1) and 21 U.S.C. §§ 841.

f. Photographs and/or videotapes including photographs and/or video tapes of coconspirators
and/or firearms, stored in any form, including electronic form.

g. Financial documents reflecting financial transaction for firearms or evidence of controlled
substance violations, including credit card statements, tax returns, safe deposit records, safe
deposit keys, bank records, bank statements, money orders, Western Union Money Gram
or other currency transfer receipts, checking account records, cashier’s checks, passbooks
and other items evidencing the obtainment, concealment and/or expenditure of money,
stored in any form, including electronic form.

h. Proceeds of violations of 21 USC §§ 841, including currency, jewelry, vehicles and other
assets or financial records related thereto.

i. Cellular telephones, including “Smart” phones and records or data related to violations 18
U.S.C. §922(g) and 21 U.S.C. §§ 841, and stored on any cellular telephones including:

i. Digital, cellular, direct connect, and/or other phone numbers, names, addresses,
and other identifying information of persons in violation of 18 U.S.C.
Page 1 of 2
Case 5:19-mr-00907-SMV Document 1 Filed 07/30/19 Page 5 of 10

il.

iil.

iv.

Vi.

Vil.

Viii.

§922(g)(1) and 21 U.S.C. §§ 841.

Digital, cellular, direct connect, and/or other phone numbers dialed from, which
contacted, or which are otherwise stored on the cellular telephones, along with

the date and time each such communication occurred;

Text message logs and text messages whether sent from, to, or drafted on, the
cellular telephones, along with the date and time each such communication
occurred;

The content of voice mail messages stored on the cellular telephones, along with
the date and time each such communication occurred;

Photographs or video recordings;

Information relating to the schedule, whereabouts, or travel of the user of the
cellular telephones;

Information relating to other methods of communications utilized by the user
of the cellular telephones and stored on the cellular telephones;

Evidence of user attribution showing who used or owned the cellular telephones,

such as logs, phonebooks, saved usernames and passwords, documents, and internet
browsing history.

Page 2 of 2
Case 5:19-mr-00907-SMV Document 1 Filed 07/30/19 Page 6 of 10

ATTACHMENT C - AFFIDAVIT IN SUPPORT OF ORDER AUTHORIZING
SEARCH WARRANT

I, Kevin Matthews, beng duly sworn, state as follows under oath:

L.

ae

3.

The Affiant (Kevin Matthews) is a full time Officer Employed with the Carlsbad Police
Dept. Task Force Officer Kevin Matthews has been employed with the City of Carlsbad
since October 2007. TFO Matthews has been assigned to the Pecos Valley Drug Task Force
since September 2013. TFO Matthews has attended numerous trainings in reference
narcotic investigations, including DEA courses and Courses presented by ATF reference
firearm investigations. TFO Matthews has participated in numerous types of investigations
including property crimes, homicides, murder for hire, kidnapping and firearms
investigations and successfully prosecuted narcotic and firearm investigations. Prior to
being employed by the Carlsbad Police Dept. TFO Matthews was a certified Canine handler
and Gang investigator. TFO Matthews was a Canine handler for several years. TFO
Matthews is currently a commissioned Task Force Officer with the Bureau of Alcohol
Tobacco, Firearms and Explosives and has been since August 2015.
Your affiant, being duly sworn, states the following to be true and correct to the best of his
knowledge and belief based upon his personal observations and from information provided
by knowledgeable law enforcement agents and officers who are involved in the investigation
of Reynaldo Martinez. The facts outlined in this narrative are not meant to be a complete
narrative of all that has occurred in connection with this investigation but are only a summary
of facts necessary to set forth probable cause in support of the search warrant and does not
purport to set forth all of the affiant’s knowledge regarding this investigation.

Your Affiant knows from experience as an ATF Task Force Officer, and, from an execution
Case 5:19-mr-00907-SMV Document 1 Filed 07/30/19 Page 7 of 10

of arrest warrants authorizing the arrest of Reynaldo Martinez with a large amount of
firearms, suspected herom and U.S. Currency in plain view of Agents. Your Affiant knows
through training and experience, that those who own and possess firearms and ammunition
generally maintain possession of them for long periods of time. Persons who own firearms
and ammunition generally keep them on their persons, in ther residence and motor vehicles,
or in places where they store their personal property. Firearms are not depleted through use,
nor are they exchanged immediately after being obtained. The reasons owners of firearms
generally maintain firearms and ammunition in or about ther home, business or vehicles
include the facts that maintenance of them im or about their home, business or vehicle permits
easy access to the firearms and ammunition must be maintained in an environment where
they will be secure from theft, as well as safe from rust and corrosion. In the residence,
vehicle, and on the person, the firearm is readily available m the event the need for its use
arises.

4. Your Affiant also knows through personal experience and training that most individuals who
purchase or possess firearms retain certam documents relating to those purchases, such as
sales receipts, factory warranties, and canceled checks, and other miscellaneous documents
among their personal property. Your Affiant also knows through experience and training that
almost without exception individuals who possess firearms also possess related items such as
gun cases, ammunition, gun cleaning supplies and equipment, related to the care and
maintenance of the firearms.

5. Your Affiant knows through traming and experience Drug traffickers often keep ledger
books, telephone books, receipts, drug customer lists, photographs, financial records and

other papers that identify their illegal activities and the activities of co-conspirators. These
1.

. Case 5:19-mr-00907-SMV Document 1 Filed 07/30/19 Page 8 of 10

records often relate to the acquisition, transportation, storage, or distribution of illegal drugs
and the laundering of drug proceeds derived from the sale of these substances. These
individuals routinely maintain extensive business records that track the flow of both illegal
drugs and currency derived from their sales. Similarly, drug traffickers often keep recemts,
bank records or other financial records that appear to be legitimate business transactions, but
which record of the flow of drug money mto normal commercial channels.
It is a common practice for drug dealers to secrete contraband, proceeds of drug sales, and
records of drug transactions in secure locations within their residences, stash houses, and/or
places of business, for easy access and to conceal such items from law enforcement
authorities. Persons involved in drug trafficking have in the past concealed in their
residences or places of business caches of illegal drugs, currency, jewelry, automobile tiles,
deeds of trust for real property, and other items of value which are the proceeds of prior
illegal drug transactions. Additionally, documents often exist in these same places that
contain evidence of financial transactions relating to obtaining, transferring, secreting or
engaging in the trafficking of illegal drugs and other illegal activities.

IDENTIFICATION OF PROPERTY TO BE SEARCHED
The property to be searched is the residence located at 11 South Nicolas Malaga New Mexico,

to include the curtilage, and any sheds or outbuildings located on and within the property.

PROBABLE CAUSE
The facts in this affidavit come ftom my personal participation in this investigation, my
training and experience and official records and information obtained from other agents and
witnesses. This affidavit is intended to show merely there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.
Case 5:19-mr-00907-SMV Document 1 Filed 07/30/19 Page 9 of 10

3. On huly 30, 2019, ATF Task Force Officer with Deputy U.S. Marshals, DEA Special Agents
arrested Reynaldo Martinez for an outstandmg New Mexico District Court Arrest Warrant. A
search of Martinez’s immediate area pursuant to protective sweep Agents identified
numerous firearms and suspected heroin scattered through Martinez’s immediate area of the
residence he was m, at 11 South Nicolas Malaga New Mexico.

4. During the execution of the arrest warrant on Martinez, he was found in the bathroom
barricaded. When Law Enforcement Agents entered the bathroom, the water was still
running in the smk. A hammer was seen on the smk counter, and a strong chemical smell of
vinegar. Scattered on the floor throughout the bathroom were numerous large baggies
containing a black tar substance.

5. Due to the strong chemical odor consistent with vinegar and the black tar substance in the
baggies, Agents believed the substance to be suspected black tar heroin.

6. Search incident to arrest approximately $18,000 in U.S. Currency was located in Martinez’s
shoe. Martinez’s fingers were blue in color, consistent with blue Fentanyl pills commonly
sold in Carlsbad NM area.

7. Upon completion of the arrest warrant a protective sweep of the immediate area was
conducted and approximately six firearms were located. Five of which were hand guns with
one rifle.

8. While keeping the residence to secure a female arrived on scene and identified herself as
Martinez’s Girlfriend. She provided a New Mexico Driver’s License identifying herself as
Ariana Montez. She advised she had not lived on the property for several weeks due to the

activity surrounding the property. She felt her children were not safe in the home.
Case 5:19-mr-00907-SMV Document 1 Filed 07/30/19 Page 10 of 10

9. WHEREFORE, I believe that based upon the information contained herem, there is
probable cause to obtain a search warrant of the residence 11 South Nicolas Malaga New
Mexico, to collect dicia of residency, evidence ofa crime, contraband, fruits of a crime, or
other items illegally possessed in order to procure evidence and/or mstrumentalities of a
violation of violation of Title 18, United States Code, Section 922(g)(1), Title 21, United
States Code, Section 841.

10. This search warrant was reviewed and approved by Assistant United States Attorney Maria

Armio.

 

Kevin Matthews, Task Force Officer
Bureau of Alcohol, Tobacco, Firearms and Explosives

Subscribed and sworn to before
meth 30' day of July, 2019

TELEDHONICALLY Fue SUANT TO

Golf" UrXA +491) at icsh HAS , 1/30/19

Steph¥n Vidmar
Uniteg_ States Magistrate Judge
a
